DAYTON, J.
(dissenting). The goods sold and paid for were unmarketable and condemnable by the board of health. Within five days, after the purchase, Sunday included, plaintiff offered to return them and demanded the purchase price. These facts are undisputed. The goods were a “described article” in tin cases. On their delivery it became plaintiff’s “duty to act with reasonable promptness, inspect the entire consignment in the manner allowed by the custom of the trade, and if it proved unsatisfactory to rescind the contract and offer to return the goods.” Waeber v. Talbot, 167 N. Y., at page 55, 60 N. E. 388, 83 Am. St. Rep. 712. Plaintiff acted within this rule.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.